DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 6, 7, 11, 13, 16, 17, and 20 are amended, claims 18 and 19 are canceled, and claims 21 and 22 are added in response to the last office action. Claims 1-17 and 20-22 are pending. Inoue et al, Gallotta et al, and Yan et al were cited, previously. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention

Claims 1-17 and 20-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention:  Specification does not disclose the reference includes a total number of data units written in the one of the buffer blocks or a ratio that indicates a percentage of the one of the buffer blocks written by the first data processor. information indicating a total number of data units written in the one of the buffer blocks or a ratio that indicates a percentage of the one of the buffer blocks written by the first data processor. Thus, claims would be interpreted that the reference includes information indicating the total number of data units or a ratio that indicates a percentage of the one of the buffer blocks written by the first data processor.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10-12, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al [US 7,904,618 B2] in view of Abe et al [US 2010/0303157 A1].
	As to claims 1, 11, and 20, Inoue et al teach a system for supporting data processing and communication in a movable platform environment [e.g., “As above, the present invention may be applied to electronic equipment which processes a plurality of tasks in parallel, such as a computer, a cellular phone, or a game console” in col. 15, lines 16-18], comprising:
a memory buffer with a plurality of buffer blocks, wherein each buffer block is configured to store data frames [e.g., “The multiprocessor system 100 pertains to the transfer of stream data.  Each of the processing units 10A writes a predetermined 
a plurality of data processors comprising at least a first data processor and a second data processor [e.g., “The producer is a processing entity for writing data.  The consumer is a processing entity for reading data written by the producer” in col. 3, lines 50-52],
wherein the first data processor operates to
perform a write operation to write data into one of the buffer blocks in the memory buffer, and provide a reference to the second data processor via a connection between the first data processor and the second data processor, wherein the reference indicates a status or progress of the write operation performed by the first data processor [e.g., “The service unit determines which block to start writing first, sets the pointers, determines the initial positions of the pointers, etc.” in col. 8, lines 1-3; fig. 1; “The producer 12A therefore moves the leading pointer 44 to the zeroth block, starts writing to the zeroth, and changes the value of the bit corresponding to the zeroth block in the bit string 30a to 0” in col. 8, lines 21-24; “Moreover, if any of the blocks has finished being written, the producer 12A having written this changes the value of the bit corresponding to this block in the bit string 30b to 1” in col. 8, lines 39-41; “Only if the bit corresponding to the zeroth block in the bit string 30b is 1 in value, the consumer 12B moves the following pointer 48 to the zeroth block, starts reading from the zeroth block, and changes the value of the bit corresponding to the zeroth block in the bit string 30b to 0” in col. 8, lines 54-58; “If there are one producer and one consumer, the producer and the consumer can use message passing techniques to transmit each other's 
wherein the second data processor operates to perform a read operation to read the data from the one of the buffer blocks in the memory buffer based on the reference [e.g., “Only if the bit corresponding to the zeroth block in the bit string 30b is 1 in value, the consumer 12B moves the following pointer 48 to the zeroth block, starts reading from the zeroth block, and changes the value of the bit corresponding to the zeroth block in the bit string 30b to 0” in col. 8, lines 54-58].
Though Inoue et al teach the first data processor providing the reference to the second data processor, Inoue et al do not explicitly teach, however Abe et al the first data processor providing the reference to the second data processor via a direct connection between the first data processor and the second data processor, wherein the reference includes a total number of data units written in the one of the buffer blocks or a ratio that indicates a percentage of the one of the buffer blocks written by the first data processor [e.g., (3) DMA TRANSFER COMPLETION INTERRUPTION between DMAC 12 and CPU 13 in fig. 5; one packet in fig. 6; five packets in fig. 8]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Abe et al’s teaching above including providing the reference, which includes information of a total number of data units written in the one of the buffer blocks or a ratio that indicates a percentage of the one of the buffer blocks written by the first data processor, directly from the first data processor to the second data processor in order to increase applicability, efficiency in processing 
As to claims 2 and 12, the combination of Inoue et al and Abe et al teaches wherein: the write operation is a first write operation, the one of the buffer blocks is a first buffer block in the memory buffer, the reference is a first reference; and the second data processor operates to perform a second write operation to write data into a second buffer block in the memory buffer; and provide a second reference to a third data processor, wherein the second reference indicates a status or progress of the second write operation performed by the second data processor [e.g., “In the multiprocessor system 300, the processing units 210 perform processing in parallel.  The processors 212 individually write processed data to a buffer 220 to be described later, and then copy data written by other processing units 210 from the buffer 220 into their respective local memories 214 for processing.  That is, the processors 212 included in the processing units 210 can serve as both producers and consumers.  In the following description, an identical processor may be referred to as a producer or a consumer depending on whether it writes or reads data” in col. 13, lines 39-48, “When it finishes writing, the producer 212 puts the number of the write-completed block into the pointer queue 240, and ends processing. When a consumer 212 is starting to read, it refers to the pointer queue 240, deletes the number of the earliest write-completed block from the pointer queue 240, and reads data from the block corresponding to this number” in col. 14, lines 9-15 of Inoue et al].
As to claim 10, the combination teaches wherein the memory buffer is configured to be a ring buffer with a circular topological data structure [e.g., “The leading pointer 44 and the following pointer 48 are initially positioned at the block used immediately before the zeroth block when the blocks are used cyclically (in the diagram, the nth block)” in col. 7, lines 63-67 of Inoue et al].
As to claim 21, the combination teaches wherein the second data processor operates to perform the read operation to read the data from the one of the buffer blocks in the memory buffer in response to the total number of data units or the ratio being larger than or equal to a predetermined threshold, the predetermined threshold indicating whether a data unit to be read by the second data processor is available in the one of the buffer blocks [e.g., figs 5, 8 of Abe et al].
As to claim 22, the combination teaches wherein the second data processor operates to perform the read operation to read the data from the one of the buffer blocks in the memory buffer based on the reference, including: waiting for the first data processor to write the data into the one of the buffer blocks in the memory buffer until enough data is available in response to the total number of data units or the ratio being smaller than a predetermined threshold, the predetermined threshold indicating whether a data unit to be read by the second data processor is available in the one of the buffer blocks; and performing the read operation to read the data from the one of the buffer blocks in the memory buffer in response to the total number of data units or the ratio being larger than or equal to the predetermined threshold [e.g., reading P1-P5 80a in fig. 8 of Abe et al].
Claims 3-9 and 13-19 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Inoue et al and Abe et al as applied to claims 1 and 11 above, and further in view of Yan et al [US 2010/0195733 A1].
	As to claims 3 and 13, the combination of Inoue et al and Abe et al teaches wherein the reference comprises an input buffer identifier uniquely identifying the one of the buffer blocks [e.g., figs. 3-7, “The producer 12A therefore moves the leading pointer 44 to the zeroth block, starts writing to the zeroth, and changes the value of the bit corresponding to the zeroth block in the bit string 30a to 0” in col. 8, lines 21-24 of Inoue et al], the combination does not explicitly teach, however Yan et al teach wherein each data frame comprises a plurality of data units, [e.g., “The source video information is partitioned into frames and each frame is further partitioned into slices in which each slice includes one or more macroblocks.  FIG. 3 is a simplified block diagram of an exemplary frame 301 partitioned into a number "M" of slices 303, individually labeled SLICE_1, SLICE_2, … , SLICE_M. Two or more of the processing devices 201 each encodes one or more slices of each frame” in paragraph 0019]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Yan et al’s teaching above each frame comprising a plurality of data units in order to increase feasibility and/or scalability for processing the data frame into the data unit of the combination.
As to claims 4 and 14, the combination of Inoue et al, Abe et al, and Yan et al teaches a controller that operates to activate the second data processor, wherein the controller operates to provide the second data processor with an output buffer identifier uniquely identifying a buffer block from which the second data processor is configured 
As to claims 5 and 15, the combination teaches wherein the second data processor operates to compare the input buffer identifier received from the first data processor with the output buffer identifier received from the controller [e.g., “Under the constraint that the two pointers move in the same direction and do not pass each other: after the block designated by the leading pointer starts to be written, the leading pointer is moved to a next block only if the next block is in the read-completed state; and after the block designated by the following pointer starts to be read, the following pointer is moved to a next block only if the next block is in the write-completed state” in Abstract, 30a, 30b in figs. 6, 7 of Inoue et al].
As to claims 6 and 16, the combination teaches wherein the second data processor is configured to operate in an online mode when the input buffer identifier received from the first data processor is the same as the output buffer identifier received from the controller, and the second data processor in the online more performs the read operation based on the reference [e.g., “With buffer management of this type, the buffer may be locked for data protection while one of the processing entities uses it, so that 
As to claims 7 and 17, the combination teaches wherein the second data processor is configured to operate in an offline mode when the input buffer identifier received from the first data processor is different from the output buffer identifier received from the controller, and the second data processor in the offline more performs the read operation without considering the reference [e.g., “With buffer management of this type, the buffer may be locked for data protection while one of the processing entities uses it, so that data in the buffer will not be modified by the other processing entities.  Locking the buffer, however, precludes consumers from reading data that has finished being written by producers, if any, until the lock is released.  The same applies to producers.  When the buffer is locked, producers must wait for unlocking even if the buffer contains data-writable blocks” in col. 4, lines 17-26 of Inoue et al; (3) DMA TRANSFER COMPLETION INTERRUPTION to read P1-P5 90A, P6-P18 in fig.9 of Abe et al].
As to claim 8, the combination teaches wherein the controller operates to set a buffer identifier of a buffer block associated with a write frame or a most recent ready frame to be the output buffer identifier, when the second data processor is activated [e.g., “When it finishes writing, the producer 212 puts the number of the write-completed 
As to claim 9, the combination teaches wherein the controller operates to set a buffer identifier of a buffer block associated with a read frame or a most recent ready frame to be the input buffer identifier, when the first data processor is activated by the controller [e.g., “When a producer 212 is starting to write, it selects a block that corresponds to a bit having a value of 0 in the bit string 230 as a writable block, and starts writing to this block.  When it starts writing to the block, the producer 212 sets the value of the bit corresponding to this block in the bit string 230 to 1” in col. 14, lines 4-8 of Inoue et al].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILWOO PARK whose telephone number is (571) 272-4155.  The examiner can normally be reached on M-F, 9 AM-5 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. lnformation regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ILWOO PARK/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        11/9/2021